2018 UT App 222



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                       MARVIN JAY HUNT,
                          Appellant.

                            Opinion
                        No. 20160963-CA
                    Filed November 29, 2018

          Fifth District Court, Cedar City Department
                 The Honorable Keith C. Barnes
                          No. 131500547

             Willard R. Bishop and Todd Macfarlane,
                     Attorneys for Appellant
                 Sean D. Reyes and Jeffrey S. Gray,
                      Attorneys for Appellee

    JUDGE RYAN M. HARRIS authored this Opinion, in which
   JUDGES GREGORY K. ORME and KATE A. TOOMEY concurred.

HARRIS, Judge:

¶1      After a free-range stallion known as Confetti Magic
aggressively charged him, rancher Marvin Jay Hunt
corralled the horse and castrated him, along with several other
stallions. One of Hunt’s neighbors (Neighbor) claimed to
own two of the stallions Hunt castrated that day, including
Confetti Magic, and complained to local law enforcement.
Hunt was charged with wanton destruction of livestock, and a
jury found him guilty. Hunt now appeals his conviction, arguing
that the statutory definition of “wanton destruction of livestock”
is unconstitutionally vague, that the trial court erred by refusing
to give a self-defense instruction, and that the jury’s
                           State v. Hunt


determination of Confetti Magic’s value was unsupported. We
affirm.


                         BACKGROUND

¶2      Hunt is a rancher based in western Iron County, Utah,
who raises cattle and horses, largely on property he leases.
Several years ago, he drilled a well on the leased property and
created a “water point” for animals to use. Most of the property
Hunt uses is unfenced, including the area containing the water
point, 1 and animals are able to freely roam across the landscape.
Indeed, many of the farmers and ranchers in the area—including
Hunt—often turn their animals loose to graze freely on the land;
in addition, the area is home to various herds of wild,
abandoned, and runaway horses. As a result, many animals
have access to Hunt’s water point, including animals owned by
other ranchers, and wild unowned horses.

¶3    Neighbor is one of the other residents of the area. When
Neighbor first relocated to the area, he tended only small
animals, such as dogs and chickens. At first, Hunt got along well
with Neighbor and considered him to be a “good neighbor”;
indeed, Hunt allowed Neighbor to use Hunt’s water point for
his small animals. The relationship began to sour, however, after
Neighbor decided to keep horses. Hunt testified at trial that, for
a while, Neighbor hauled hay in for his horses, which at that
time were exclusively mares, and kept them in a small fenced
enclosure. But at some point, Neighbor “opened the gate” and
began allowing his horses to graze freely. Neighbor also
informed Hunt that he had purchased a pinto Fox Trotter


1. Hunt testified that he built fences that could restrict access to
the water point, but stated that he rarely closed the fences
because he wanted his cattle to be able to freely access the water.




20160963-CA                     2                2018 UT App 222
                          State v. Hunt


stallion—Confetti Magic—for $2,500, and that he intended to
begin free-grazing that horse as well.

¶4     This news bothered Hunt, who had several mares of his
own free-grazing in the area. Hunt told Neighbor he did not
want any colts by those mares, and therefore he “really [didn’t]
want any studs turned loose” in the area. Neighbor began free-
grazing Confetti Magic anyway, but subsequently agreed to find
buyers for any colts produced by the union of Confetti Magic
and any of Hunt’s mares. For a period of time, Confetti Magic
and Neighbor’s other free-grazing horses would occasionally
drink at Hunt’s water point, while Hunt’s free-grazing cattle
would occasionally drink at a water tank on Neighbor’s
property. But Hunt perceived that Neighbor’s water tank was
less cared for or useful to the livestock than Hunt’s water point,
and Hunt began to be “irritated” because he had never given
Neighbor permission to water his horses at Hunt’s water point.

¶5      Confetti Magic’s temperament further worsened the
relationship between Neighbor and Hunt. While initially Hunt
found Confetti Magic to be a “pretty decent young stud to be
around” during the days when he was “pony size,” as the
stallion grew he began to get “real aggressive” and would
“challenge” humans by “[coming] around with his ears back and
his teeth bared and ready to get after you.” Confetti Magic and
the other horses also sometimes drove Hunt’s cattle away from
his water point and ate the feed Hunt put out for his cattle. Hunt
eventually became so upset with these developments that he
began catching and corralling Neighbor’s horses whenever he
needed to work with his cattle, and gave Neighbor a letter
informing him that none of Neighbor’s animals were welcome
on Hunt’s property or at Hunt’s water point. But Hunt did not
fence his land or close off his water point, and both Hunt and
Neighbor continued free-grazing their animals. Neighbor’s
horses also continued to visit Hunt’s water point.




20160963-CA                     3              2018 UT App 222
                          State v. Hunt


¶6      Inevitably, Confetti Magic began siring colts with
Hunt’s and Neighbor’s mares, and this upset Hunt still further.
Among the colts produced by Confetti Magic was a “yellow
Pinto stud that was also very “wild,” in Hunt’s estimation.
Despite Neighbor’s promise to find buyers for the unwanted
colts, Hunt perceived that Neighbor was not making good faith
efforts to do so, which resulted in “young studs” sired by
Confetti Magic swelling the ranks of the horses free-grazing in
the area.2 At this point, Hunt began filing complaints with the
sheriff’s office, but believed those complaints were being
ignored.

¶7      Subsequently, Hunt attempted to introduce a stallion of
his own into the group of horses, telling Neighbor “if I got to
have colts and you’re not going to buy them from me, I’m going
to take my own stud out there and raise colts that I want.” Hunt
testified that, in response, Neighbor raised his voice and warned
Hunt that if he brought a stud out there, Neighbor would “make
dog meat out of” it. Undeterred, Hunt introduced a stud of his
own to the group of free-grazing horses, and observed his new
stallion “closely [for] two or three weeks.” Hunt noticed that his
new stallion “drove . . . Confetti Magic off and took control of
the horses.” After a few weeks, however, Hunt’s new stallion
disappeared, only to be discovered at an animal shelter, badly
beaten as if “with a chain . . . around the head and the ears and
on the legs.” After the stallion recovered, Hunt reintroduced him
into the group of horses, but about two weeks later the stallion
disappeared again, and this time was never found. After the
stallion’s second disappearance, Confetti Magic once again
resumed his dominance of the horse herd.



2. Whether Confetti Magic bears sole responsibility or not,
neither party appears to dispute that the number of horses free-
grazing in the area grew significantly over time.




20160963-CA                     4              2018 UT App 222
                            State v. Hunt


¶8      Soon thereafter, Hunt brought some new bulls to the
area and attempted to drive them to his water point. Hunt
was riding a “green broke stud” horse and was attempting to
ensure that his bulls, which were “new to the country,”
would learn to drink at the water point before they “started
wandering off.” When he was still a quarter-mile from the
water, however, Hunt noticed Confetti Magic running towards
him with a “band of horses following him.” Hunt observed
that Confetti Magic’s ears were laid back and that he was
charging fast, and Hunt worried that the stallion intended to
initiate a “stud fight” with his own horse. Because of this,
Hunt raced his horse back to a horse trailer and penned it in,
then stood by while Confetti Magic circled the trailer, apparently
still agitated. Hunt testified that, at this point, he said to himself
“that’s it. I’ve had it.” Hunt then corralled several
horses, including Confetti Magic and the now-two-year-old
pinto stud, and decided to castrate them. Hunt needed
assistance, however, so he got in his truck to go pick up a friend
to help him. After completing the three-mile round-trip journey,
Hunt, his friend, and Hunt’s son proceeded to castrate five
stallions that Hunt described as “three of them mine, two of
them [Neighbor’s].”

¶9     Neighbor subsequently complained to the sheriff’s office,
and Hunt was eventually charged with wanton destruction of
livestock. The State filed the case as a second-degree felony,
based on its estimate of the value of Neighbor’s castrated horses.
Hunt attempted to defend the case on three general grounds.
First, Hunt argued that the State could not demonstrate
Neighbor’s “ownership” of the horses without presenting
evidence that there had been an official brand inspection.
Second, Hunt argued that he had acted in self-defense. Finally,
Hunt asserted that the State could not prove that any livestock
had been damaged, because he believed that the horses were
worth more as geldings than as stallions.




20160963-CA                      5                2018 UT App 222
                          State v. Hunt


¶10 Prior to trial, Hunt attempted to develop his first defense
by filing a motion to suppress any testimony regarding livestock
ownership that did not come from an official state brand
inspector, arguing that, under the Utah Livestock Brand and
Anti-Theft Act, only a state brand inspector could establish
ownership of livestock. The court denied this motion, ruling that
the State could endeavor to prove ownership of the horses
through conventional means, and that it was not required to do
so by proving that there had been an official brand inspection.
Hunt then moved to dismiss the case, arguing that, if ownership
of livestock could be proven without an official brand
inspection, then the wanton destruction of livestock statute was
unconstitutionally vague. The court also denied this motion. At
trial, however, Hunt ended up acknowledging that both Confetti
Magic and the two-year-old pinto stallion belonged to Neighbor.

¶11 During trial, Hunt attempted to develop his other two
defenses. He asked the court to instruct the jury regarding self-
defense, arguing that he acted only in defense of himself and
third parties. The court refused to give these instructions,
concluding that a self-defense or defense-of-third-parties
instruction would be inappropriate under the facts of this case,
because by the time Hunt castrated the horses, they had been
corralled and any imminent threat had passed. Also, during
trial, after the State presented expert testimony that the two
stallions were worth $14,000 less as geldings than as stallions,
Hunt presented expert testimony of his own that the stallions
were worthless originally and that the castration actually
increased the value of both horses as work animals, causing
them to appreciate in value by up to $1,500.

¶12 At the conclusion of the trial, the jury found Hunt guilty,
but found that the stallions’ value was between $500 and $1,500,
resulting in a class A misdemeanor conviction rather than a
second-degree felony conviction.




20160963-CA                    6               2018 UT App 222
                           State v. Hunt


            ISSUES AND STANDARDS OF REVIEW

¶13 Hunt now appeals, and asks us to consider three issues.
First, Hunt contends that, if brand inspection is not required to
prove ownership, then Utah’s wanton destruction of livestock
statute is unconstitutionally vague. Whether a statute is
unconstitutionally vague is a question of law, which we review
for correctness. State v. Norris, 2007 UT 6, ¶ 10, 152 P.3d 293.
Relatedly, Hunt contends that the trial court erred when it
determined that, under Utah’s wanton destruction of livestock
statute, the State could prove ownership of the horses through
conventional means, rather than solely by presenting the
testimony of a state livestock brand inspector. We review a trial
court’s interpretation of a statute for correctness. Marion Energy,
Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 12, 267 P.3d 863.

¶14 Second, Hunt contends that the trial court erred when it
declined to instruct the jury on the subjects of self-defense or
defense of a third party. 3 We review the court’s refusal to issue

3. In his statement of issues on appeal, Hunt also asserts that the
trial court erred by refusing to give additional jury instructions
on various topics, including trespassing and estray horses.
However, Hunt does not elaborate on these arguments, other
than to briefly note that he wishes to challenge the trial court’s
decision to exclude those instructions. While failing to elaborate
on arguments raised on appeal is not necessarily “an absolute
bar to our review of an argument,” an appellant who “fails to
devote adequate attention to an argument . . . will almost
certainly fail to carry [his] burden of persuasion.” State v.
Gardner, 2018 UT App 126, ¶ 22, 428 P.3d 58 (quotation
simplified). Because Hunt has not clarified why he believes he
was entitled to those instructions, he has not met that burden.
See State v. Sloan, 2003 UT App 170, ¶ 13, 72 P.3d 138 (noting that
we decline to address an issue when “the overall analysis of the
                                                     (continued…)


20160963-CA                     7               2018 UT App 222
                            State v. Hunt


specific jury instructions for an abuse of discretion. State v.
Berriel, 2013 UT 19, ¶ 8, 299 P.3d 1133.

¶15 Third, Hunt contends that there was insufficient evidence
to support the jury’s valuation of the stallions. “We will reverse a
guilty verdict for insufficient evidence only when the evidence is
so inconclusive or inherently improbable that reasonable minds
must have entertained a reasonable doubt that the defendant
committed the crimes of which he or she was convicted.” State v.
Kennedy, 2015 UT App 152, ¶ 19, 354 P.3d 775.


                            ANALYSIS

                                  I

¶16 Hunt first contends that the wanton destruction of
livestock statute used to convict him is unconstitutionally vague,
as applied to the facts of this case, unless it is interpreted to
incorporate a mandate that livestock ownership be established
by an official state brand inspector.

¶17 The relevant statute provides that “a person is guilty of
wanton destruction of livestock if that person . . . injures . . .
livestock” and does so “intentionally or knowingly” and
“without the permission of the owner.” Utah Code Ann. § 76-6-
111(2) (LexisNexis 2017). When interpreting a statute, our
objective is “to give effect to the intent of the legislature in light
of the purpose the act was meant to achieve.” Gutierrez v. Medley,


(…continued)
issue is so lacking as to shift the burden of research and
argument to the reviewing court” (quotation simplified)). We
therefore have no reason to disturb the trial court’s decisions
regarding these other requested instructions.




20160963-CA                      8                2018 UT App 222
                           State v. Hunt


972 P.2d 913, 915 (Utah 1998). To discern that intent, we look first
to the statute’s plain language, presuming that the legislature
used each term “advisedly” and “according to its ordinary
meaning.” State v. LeBeau, 2014 UT 39, ¶ 26, 337 P.3d 254. If “the
plain meaning of the statute can be discerned from its language,”
then we need not employ any “other interpretive tools.” LPI
Services v. McGee, 2009 UT 41, ¶ 11, 215 P.3d 135.

¶18 The statute in question contains internal definitions for
several of its terms, but does not include a definition for the
word “owner.” See Utah Code Ann. § 76-6-111(1)(b) (defining
“livestock”); see generally id. §§ 76-6-101, 111 (nowhere defining
“owner”). In the absence of any internal definition, Hunt asserts
that the trial court should have imported language from the
Utah Livestock Brand and Anti-Theft Act, which states that “[a]
brand inspector . . . shall verify livestock ownership by
conducting a brand inspection during daylight hours.” See Utah
Code Ann. § 4-24-303(1). 4 Hunt argues that livestock ownership
cannot “be proven with sufficient certainty to satisfy probable
cause or proof beyond a reasonable doubt . . . without a
certificate of brand inspection.” Accordingly, Hunt asserts that,
if Utah Code section 76-6-111 is not interpreted to incorporate a
requirement for brand inspection in order to demonstrate
ownership, the statute is void for vagueness because it fails to
clarify how ownership can be determined.

¶19 When a party raises an as-applied vagueness challenge,
“[a] court should . . . examine the complainant’s conduct before
analyzing other hypothetical applications of the law.” Village of
Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495

4. This statute was initially numbered as Utah Code section 4-24-
12, but was renumbered in 2017. Because the pertinent text of the
statute has not changed, we cite to the current version of the
statute for convenience.




20160963-CA                      9               2018 UT App 222
                           State v. Hunt


(1982). “This is because a [person] who engages in some conduct
that is clearly proscribed by statute cannot complain of the
vagueness of the law as applied to the conduct of others.” State
v. Tulley, 2018 UT 35, ¶ 55 (quotation simplified). More broadly,

       to survive a vagueness challenge, a criminal statute
       must (1) define the criminal offense with sufficient
       definiteness that ordinary people can understand
       what conduct is prohibited and in a manner that
       does not encourage arbitrary and discriminatory
       enforcement, and (2) establish minimal guidelines
       that sufficiently instruct law enforcement so as to
       avoid arbitrary and discriminatory enforcement.

Id. ¶ 54 (quotation simplified). As applied to the circumstances
of this case, Hunt has failed to establish that the statute violates
either element of this test.

¶20 As to the first element, we are not convinced that the
statute’s language is so vague that Hunt would have had no
reason to suspect that castrating two horses he knew belonged to
Neighbor would violate the statute. Hunt argues that the statute
is vague if it does not require ownership to be proven by the
testimony of a brand inspector because, absent a brand proving
ownership, a person of ordinary intelligence would not know
“whether castration of a feral, estray horse” 5 would be
prohibited. But Hunt’s own testimony undermines his
argument. At trial, Hunt stated clearly that Confetti Magic and
the pinto stallion he castrated belonged to Neighbor, and that he


5. An “estray” is defined, under Utah law, as “an unbranded
sheep, cow, horse, mule, or ass found running at large,” or as “a
branded sheep, cow, horse, mule, or ass found running at large
whose owner cannot be found after reasonable search.” Utah
Code Ann. § 4-25-102(1)(a).




20160963-CA                     10               2018 UT App 222
                           State v. Hunt


knew this at the time he castrated them. Even assuming—
without deciding—that the term “owner” might be vague when
applied to a random estray horse that appears to be wild, an
“ordinary person” in Hunt’s position would certainly know that
a statute prohibiting injuring animals without their owner’s
permission applied to horses that Hunt knew were owned by
another person. The statute is therefore not vague as applied to
Hunt’s conduct. See Tulley, 2018 UT 35, ¶¶ 54–55.

¶21 Further, and in any event, we are not persuaded
by Hunt’s argument that livestock ownership can never
be established in the absence of an official brand inspection.
While the Utah Livestock Brand and Anti-Theft Act does
require that owners brand most free-range livestock, see
Utah Code Ann. § 4-24-205(1)(a), and does require a “certificate
of brand inspection” before the slaughter or sale of livestock, see
id. §§ 4-24-302(1), 304(1), neither that statute nor any other of
which we are aware requires a brand inspector to verify
ownership of livestock in other contexts in which ownership of
livestock might be disputed, such as, for instance, civil litigation
between individuals regarding ownership, or criminal cases like
this one.

¶22 Moreover, not even the Utah Livestock Brand and Anti-
Theft Act considers a brand inspection as the exclusive method
of determining ownership of livestock. That statute certainly
requires that brand inspectors “verify livestock ownership by
conducting a brand inspection,” but it also states that, if during
that same inspection “no brand or mark appears on such
livestock, the brand inspector may demand evidence of
ownership.” See Utah Code Ann. § 4-24-303(1), (4) (emphasis
added). Therefore, the statute merely provides that ownership
can be established through an official brand inspection; it stops
well short of mandating that brand inspection is the only
method for determining ownership of livestock.




20160963-CA                     11               2018 UT App 222
                          State v. Hunt


¶23 Indeed, litigants often prove property ownership through
a host of diverse methods, including through presentation of the
testimony of the property’s putative owner. See State v. Buck,
2009 UT App 2, ¶ 13, 200 P.3d 674 (noting that prosecutors
proved that a victim owned a stolen laptop computer by
presenting the victim’s testimony that he owned the computer
and the defendant did not); see also State v. Norcutt, 2006 UT App
269, ¶ 22, 139 P.3d 1066 (affirming a trial court’s decision to
allow the introduction of a “methamphetamine cookbook” into
evidence because “evidence of [the defendant’s] possession of
the methamphetamine cookbook” would be probative of
whether that defendant owned or controlled a particular
methamphetamine lab). Here, the State elected to rely on similar
methods, presenting Neighbor’s and Hunt’s testimony that
Neighbor owned both Confetti Magic and the pinto stallion
Hunt castrated. In this case, we see no legal infirmity with the
State’s decision to prove ownership by presenting Neighbor’s
testimony that he owned the horses, as well as Hunt’s testimony
acknowledging that fact.

¶24 Having concluded that the statute is sufficiently definite,
under these circumstances, to have notified Hunt that his
conduct was prohibited, we next examine whether the statute
encouraged arbitrary or discriminatory enforcement. See
Kolender v. Lawson, 461 U.S. 352, 357–58 (1983) (holding that the
void for vagueness doctrine requires the legislature to “define
the criminal offense . . . in a manner that does not encourage
arbitrary and discriminatory enforcement,” and that to avoid
unconstitutional vagueness a statute must “establish minimum
guidelines to govern law enforcement” (quotation simplified)).

¶25 Here, Hunt argues that, if brand inspection is not
recognized as the only means of determining livestock
ownership, then the statute is “subject to arbitrary and
capricious case-by-case determination” because “there is no
reasonably ascertainable standard of evidence” to prove


20160963-CA                    12              2018 UT App 222
                           State v. Hunt


ownership beyond brand inspection. But this claim is again
undermined by Hunt’s own testimony that he was aware that
the stallions belonged to Neighbor. “In an as applied challenge”
we “focus on the particular conduct at hand and not on the
possible conduct of hypothetical parties.” State v. Green, 2004 UT
76, ¶ 51, 99 P.3d 820. Considering Hunt’s particular conduct, we
conclude that any “reasonable law enforcement official
acquainted with [Hunt’s] behavior” could determine that his
actions might well violate the wanton destruction of livestock
statute. See Tulley, 2018 UT 35, ¶ 73 (quotation simplified).

¶26 Accordingly, the trial court did not err in determining
that ownership of livestock could be determined independent of
an official brand inspection, and Hunt has failed to demonstrate
that the wanton destruction of livestock statute is
unconstitutionally vague as applied to him.

                                II

¶27 Hunt next contends that the trial court erred when it
declined to instruct the jury about self-defense and defense of
third parties. Hunt argues that he “was justified in exercising
force against” Confetti Magic and the pinto stallion in order to
defend himself and others, and that the trial court therefore
abused its discretion when it refused to instruct the jury
regarding Hunt’s self-defense theory.

¶28 A defendant is generally entitled to instructions that
support his theory of the case. State v. Berriel, 2013 UT 19, ¶ 10,
299 P.3d 1133. But this entitlement only applies if “the record
evidence supports [the] defendant’s theory.” Id. In this case,
Hunt asked that the jury be instructed that he had the right to
defend himself or a third party “against another person’s
imminent use of unlawful force” by “using force . . . when and to
the extent” that he reasonably believed it was necessary. See
Utah Code Ann. § 76-2-402(1)(a) (LexisNexis 2017). Even



20160963-CA                    13               2018 UT App 222
                            State v. Hunt


assuming, without deciding, that Confetti Magic and the pinto
stallion each constituted “another person” for the purpose of the
self-defense statute, Hunt’s argument fails for the simple reason
that there exists no evidence that—at the time he castrated the
stallions—he was facing an imminent threat of unlawful force.

¶29 While Hunt testified that Confetti Magic charged
him with the other horses close behind, he also testified that he
fled the charge and subsequently managed to secure the
horses inside his corral before electing to castrate the stallions.
Had Hunt acted in his own defense in the moment
when Confetti Magic was charging at him, the analysis may
well be different. But on the facts presented here, by the time
Hunt corralled the horses, any imminent threat had passed,
and Hunt was no longer endangered by Confetti Magic’s
aggression. And the mere fact that Confetti Magic had a track
record of aggressive behavior is not by itself sufficient to justify a
self-defense instruction. Indeed, our supreme court has noted
that “a history of violence or threats of future violence,”
standing alone, “are legally insufficient to create a situation of
imminent danger” that would warrant a self-defense jury
instruction. Berriel, 2013 UT 19, ¶ 20 (quotation simplified); see
also State v. Alires, 2018 UT App 173, ¶ 27 (holding that a
spouse’s alleged history of domestic abuse, without more, does
not create a “situation of imminent danger” sufficient to justify a
self-defense instruction); State v. Hernandez, 861 P.2d 814, 820
(Kan. 1993) (holding that, even though “the term ‘imminent’
describes a broader time frame than immediate,” the term is “not
without limit,” and an abusive spouse’s “history of violence,” by
itself, cannot create “a situation of imminent danger” absent
some indication that danger is “near at hand” (cited with
approval in Berriel, 2013 UT 19, ¶ 20)). Because, at the time Hunt
castrated the stallions, he was no longer subject to any imminent
threat of harm, he was therefore not entitled to use force in self-
defense. Accordingly, the trial court did not err by refusing to



20160963-CA                      14               2018 UT App 222
                           State v. Hunt


instruct the jury about Hunt’s self-defense and defense-of-others
theories.

                                III

¶30 Finally, Hunt contends that the evidence was insufficient
to support the jury’s determination that the stallions had an
aggregate value between $500 and $1,500 prior to their
castration. Here, Hunt bases his argument on the fact that the
jury was given competing assessments of value by his expert
and the State’s expert. Hunt’s expert testified that the stallions
had no cash value prior to their castration, but were worth up to
$1,500 after their castration because they would be better work
animals. The State’s expert, in contrast, focused more on the
animals’ value as stud horses, and testified that the stallions
were worth $16,000 prior to their castration, and were worth
only $2,000 afterwards. Because the jury determined that the
value of the stallions was between $500 and $1,500, Hunt posits
that it must have accepted his expert’s valuations and rejected
the State’s, and therefore asserts that the jury must have found
that the stallions were valueless prior to his actions.

¶31 We disagree with Hunt’s analysis of the jury’s valuation.
While the jury clearly did not completely accept the valuation
provided by the State’s expert, it does not follow that the jury
completely rejected that valuation either. Certainly, the jury did
not wholeheartedly accept the conclusions of Hunt’s experts, or
it would have acquitted him. Indeed, it is entirely possible that
jurors made use of their entitlement to refrain from accepting
any “expert’s testimony as conclusive,” and instead exercised
their right to give each expert’s testimony the “weight they
choose, including no weight at all.” See Dixon v. Stewart, 658 P.2d
591, 597 (Utah 1982). As has been noted in the analogous context
of calculating damages in civil trials, “juries are generally
allowed wide discretion in the assessment of damages,” Bennion
v. LeGrand Johnson Constr. Co., 701 P.2d 1078, 1084 (Utah 1985)



20160963-CA                    15               2018 UT App 222
                          State v. Hunt


(quotation simplified), and we will “uphold [a jury’s] calculation
of damages so long as there is competent evidence to sustain it,”
Cornia v. Wilcox, 898 P.2d 1379, 1386 (Utah 1995). Here, the jury
received expert testimony that the value of the stallions ranged
between $0 and $16,000, and it selected a value within that
range. Because it was entitled to afford whatever weight to the
experts’ damage valuations it wanted, and because the value it
selected was within the range the experts presented, the jury’s
conclusions as to value were supported by competent evidence.


                         CONCLUSION

¶32 Hunt has not established that the wanton destruction of
livestock statute is unconstitutionally vague as applied to his
conduct, nor that, under Utah law, livestock ownership in
criminal cases may only be proven through brand inspection.
The trial court did not err when it permitted the State to prove
ownership through the testimony of the putative owner and
other conventional evidence. Further, the court did not err when
it refused to give jury instructions regarding self-defense or
defense of a third party. Finally, the evidence was sufficient to
support the jury’s valuation of the stallions Hunt castrated.
Accordingly, we affirm Hunt’s conviction.




20160963-CA                    16              2018 UT App 222